OPINION OF THE COURT

Per Curiam.

Judgment entered February 14,1980 affirmed, with $25 costs on the well-reasoned opinion of. Freedman, J., at Trial Term.
We note only that the nature of the copying work done did not point to any identifiable clients or principals for whom this defendant law firm might be viewed as the agent (cf. the contrary state of facts in J.P. & R. Adv. Agency v Glass, Greenberg, Irwin & Pellman, NYLJ, Dec. 7, 1979, p 5, col 1 [App Term, First Dept]; Loder Appeal Press v Peerless Sugar Co., 277 App Div 737). The defendant had no personal contact and entered into no private *240contract with this plaintiff. It entrusted the task of dealing with the plaintiff to its counterpart attorneys, Finley, Kumble, Wagner, Heine and Underberg. That firm acted as agents for the disclosed principal, the law firm for the 50 plaintiffs in the Federal action, this defendant. It countermands common sense to hold that the plaintiff was extending credit to 50 unnamed, unmentioned, unknown plaintiffs in an unrevealed lawsuit.
Concur: Hughes, J.P., Tierney and Riccobono, JJ.